Title: From George Washington to Major General Nathanael Greene, 1 August 1777
From: Washington, George
To: Greene, Nathanael



Dear sir
City Tavern Philadelphia 1st Augst 1777

We have not recieved any certain intelligence that the Fleet have got within the Capes. By the last accounts they were beating in, the Wind unfavorable; It was supposed they would get in about three OClock yesterday Evening.
I would wish you to collect and bring up your rear, as soon as may be, to German Town or to proper Grounds contiguous to it where the Troops are to remain untill further orders—if they can be got on this side the better.
You will reduce the division to a proper Arrangement in all its parts, and as the Brigades arrive, you will order them immediately to set about cleaning their Arms and putting them in the best possible fix.
Neither Officers or Soldiers are to be permitted to leave their Corps and come to this place. The Soldiers (not a man) are to be allowed to load to prevent these things you’ll issue the most peremptory orders. I am Dr Sr Your most hum. Servt

Go: Washington


p.s. youll place Guards on the ways leading to this to prevent the Soldiers from passing.

